The opinion of the court was delivered,
by Thompson, C. J.
The order for the removal of the pauper in this instance, by Washington township, was issued on the 27th of March, A. D. 1868, and was served on the overseers of Sugar Creek Township on the 2d of April 1868. No appeal was entered from this order by the latter until December Term of that year, notwithstanding not only one, but two terms, of the Quarter Sessions, had intervened. The court below, at the instance of the defendants in error, quashed the. appeal, and upon that decision this writ of error was issued.
That it was not in time, is most certain. The Act of the 13th June 1836, § 19, expressly requires that the appeal by the party aggrieved by any order of removal, shall be to the next Court of Quarter Sessions after such order made: Directors of the Poor of Westmoreland County v. The Overseers of Conemaugh Township, 10 Casey 231; and this whether notice of the order was given or not: Bradford Township v. Keating Township, 3 Casey 275.
But the plaintiff in error claims, that it has shown by affidavit that it was prevented from appealing, by an understanding with the defendants in error, that the matter in dispute should be arranged on a hearing by the overseers themselves in order to save the expense of litigation. The motive was commendable enough, and it would have been all well enough, if an amicable determination had been made. But the right of appeal was hazarded if the determination was not made before the first term. That once passed, the rights of the public intervened, and the officers could not change them.
Nor do we think the writ of error brings before us the affidavit or deposition of Thomas A. Foster, taken on the hearing of the rule to quash the appeal, for the purpose of showing why the appeal was not taken. The Act of 16th March 1868 does not extend to such testimony. That act provides that on the hearing of an appeal from an order of removal “ it shall be lawful for either of the parties to the issue, to except to any decision of the court upon any point of evidence or law, which exception shall be noted by the court, and filed of record, as in civil cases; and a writ of error to the Supreme Court may be taken by either party to the judgment of the court, with like effect as in civil cases.” *481It is apparent that this applies to the trial of the issues on the appeal. It expressly so says, and has no reference to a motion made to the discretion of the court, as this was. Treating the affidavit, as we do in other civil cases, in this respect, we know that affidavits taken for the purpose of quashing an appeal, or sustaining it — either from the award of arbitrators or the judgment of a justice of the peace, are not within the bill of exceptions allowed on the trial of the issue in such appeals, and cannot be brought up on a writ of error. We have, therefore, only the record before us, and that shows no error on part of the court in quashing the appeal.
The order of the court quashing the appeal is affirmed.